Case 4:18-cr-00171-CVE Document 148 Filed in USDC ND/OK on 01/25/19 Page 1 of 5




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF OKLAHOMA

   UNITED STATES OF AMERICA,                 )
                                             )
                 Plaintiff,                  )
   v.                                        )     Case No.     18-CR-00171-CVE
                                             )
   FNU LNU, a/k/a “Lobo,” et al.,            )
                                             )
                 Defendant(s).               )

                 GOVERNMENT’S RESPONSE TO DEFENDANTS’
                   MOTION FOR DISCOVERY CONFERENCE

        The United States by and through its attorneys, R. Trent Shores, United States

 Attorney for the Northern District of Oklahoma, and Joel-lyn A. McCormick, Assistant

 United States Attorney, submits its response to the Motion for Discovery Conference (Dkt.

 #135) filed by Alfredo Herrera and the Motions to Join filed by Defendants, Jose Peregrina-

 Paez (Dkt. #137); Domingo Francisco Aguirre-Diaz (Dkt. #139); Cesiah Sanchez (Dkt.

 #140); Maria Arrellano (Dkt. #143); Javier Passement (Dkt. #145). In response, the

 government offer as follows:

        1.     On January 7, 2019, Defendant Alfredo filed a Request for Discovery

 Conference.

        2.     Numerous co-defendants filed motions to join Defendant Herrera’s motion.

        3.     In response, the government advises that it continues to make an effort to

 work with defense counsel to address discovery issues.

        4.     After the defendants filed their motions, government’s counsel coordinated

 a meeting with counsel to discuss pending discovery and current scheduling orders.
Case 4:18-cr-00171-CVE Document 148 Filed in USDC ND/OK on 01/25/19 Page 2 of 5




        5.       Because the prosecutions in Northern District of Oklahoma Case No. 18-CR-

 000139-GKF and 18-CR-000171-CVE are related, government’s counsel extended its

 invitation for a meeting to all counsel in both cases.

        6.       To-date, the government has disseminated three (3) discovery productions in

 CR-000139-GKF and four (4) discovery productions in 18-CR-000171-CVE.

        7.       Based on the availability of counsel, the government convened a meeting at

 the United States Attorney’s Office on January 25, 2019, at 1:00 p.m.

        8.       At the meeting, government’s counsel was assisted by Kristina Batterson,

 Litigation Support Analyst (LSA), who is primarily responsible for processing the

 discovery in this matter.

        9.       Delay in the government’s ability to process and distribute the pending

 discovery production resulted, in part, due to the partial government shutdown which

 began on December 22, 2018.

        10.      LSA Batterson was one of the non-exempt employees who was furloughed

 on December 22nd and not allowed to return to work for weeks.

        11.      At the time she was placed on furlough, LSA Batterson was processing the

 items the government will include in the pending discovery production.

        12.      At the time of this filing, LSA Batterson has resumed processing the

 pending discovery production.

        13.      The pending production contains over 199,000 pages including:

                 a.     Search warrant documents seized from multiple locations including

 Casa Herrera;

                                               2
Case 4:18-cr-00171-CVE Document 148 Filed in USDC ND/OK on 01/25/19 Page 3 of 5




               b.     Additional Title III transcripts and pleadings;

               c.     Photographs from surveillance;

               d.     Bank records; and

               e.     Multiple phone dumps.

        14.    To assist in counsel’s ability to understand what would be included in the

 government’s pending production, the government provided defense counsel with an

 index for the pending discovery production.

        15.    LSA Batterson explained she is beginning the process of uploading new

 discovery to hard drives. LSA Batterson was not able to specific exactly how long it

 would take to complete the updated hard drives. In the past, it taken as long as 24-36

 hours to upload discovery to one hard drive.

        16.    Government’s counsel explained that we would contact counsel as the hard

 drives are completed, giving priority to Defendants Herrera, Aguirre, and Passement who

 are all charged in both CR-000139-GKF and 18-CR-000171-CVE.

        17.    In addition to discussing the status of discovery, counsel discussed their

 respective positions concerning the need for a continuance of all pending days.

        18.    The consensus among counsel was that it would be reasonable and

 necessary to seek a continuance of all pending dates in both cases.

        19.    While there was a consensus that the parties will need additional time, there

 was no firm agreement among all counsel regarding the amount of time the parties should

 request.



                                                3
Case 4:18-cr-00171-CVE Document 148 Filed in USDC ND/OK on 01/25/19 Page 4 of 5




        20.     Government’s counsel agreed to draft a Joint Motion for Continuance to be

 filed in both CR-000139-GKF and 18-CR-000171-CVE. Accordingly, government’s

 counsel will circulate a draft prior to filing.

        21.     The government will be prepared to provide an additional update regarding

 the status of its pending discovery production at the hearing scheduled for January 30th.

                                              Respectfully submitted,

                                              R. TRENT SHORES
                                              UNITED STATES ATTORNEY

                                              /s/ Joel-lyn A. McCormick
                                              Joel-lyn A. McCormick, OBA No. 18240
                                              Assistant United States Attorney
                                              110 West Seventh Street, Suite 300
                                              Tulsa, Oklahoma 74119
                                              (918) 382-2700




                                                   4
Case 4:18-cr-00171-CVE Document 148 Filed in USDC ND/OK on 01/25/19 Page 5 of 5




                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 25th day of January, 2019, I electronically transmitted
 the foregoing document to the Clerk of the Court using the ECF System for filing and
 transmittal of a Notice of Electronic Filing to the following ECF registrants:

  William Patrick Widell, Jr.      William Dixon Lunn              George Steven Stidham
  William_widell@fd.org            Wlunn@peoplepc.com              Gstidham@stidhamlawpc.com
  Attorney for Jose Peregrina-     Attorney for Alfredo Herrera    Attorney for Pedro Perez, Jr.
  Paez

  Fred Randolph Lynn               Scott Anthony Troy              Stephen G. Layman
  Fredrandolphlynn@gmail.com       Scott.troy@morelaw.com          Steve@laymanmorris.com
  Attorney for Domingo Francisco   Attorney for Javier Passement   Attorney for Yolanda Nicole
  Aguirre-Diaz                                                     Carter

  Terry Lee Weber                  Thomas Matthew Wright           John Mikel Dunn
  Terry.weber@morelaw.com          Tom@wswlaw.com                  Jmdunn@johndunnlaw.com
  Attorney for Maria Arrellano     Attorney for Cesiah Sanchez     Attorney for Javier Hernandez




                                                      /s/ Joel-lyn A. McCormick
                                                      Joel-lyn A. McCormick
                                                      Assistant United States Attorney




                                                  5
